TALLMAN, Circuit Judge,
dissenting:
I respectfully dissent. I agree that 18 U.S.C. § 2518(4)1 applies to the Company as a “provider” or “other person” and therefore the district court had the authority to order it to assist the FBI in intercepting conspiratorial conversations held in the car and transmitted electronically via the Company’s System. See Maj. Op. at 1189-43. I disagree, however, with the majority’s conclusion that the order cannot *1147be carried out in conformance with § 2518(4). The FBI established to the district court’s satisfaction the existence of probable cause to believe that individuals engaged in a continuing criminal enterprise were using the car as a venue for planning illegal activities. Pursuant to § 2518(4), the district court found the necessity for this type of intercept and authorized federal agents to surreptitiously monitor the individuals’ conversations.
The majority opinion nonetheless invalidates the district court’s order, despite express statutory language commanding the Company to assist the government in such eavesdropping. The court reaches this result by erroneously concluding that the district court’s order cannot be carried out “with ‘a minimum of interference.’” Maj. Op. at 1146. This holding cannot be reconciled with the plain text of the statute.
I
Section 2518(4) sets out the requirements for the execution of a judicially authorized intercept order where the assistance of a communication service provider is necessary. Specifically, the provider
shall furnish the [government] forthwith all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider, landlord, custodian, or person is according the person whose communications are to be intercepted.
18 U.S.C. § 2518(4). The plain meaning of the phrase “minimum of interference” is clear: an order must be executed in the manner that causes the least amount of disruption necessary to intercept the targeted communication. Significantly, § 2518(4) does not require the method of interception to allow the monitored communication service to continue without any interruption. Here, the record leaves no doubt that the Company complied with the challenged order in the way least likely to interfere with its subscriber’s services and that, in fact, no actual service disruption occurred. The majority opinion ignores the record on how the intercept was implemented and contorts the meaning of “a minimum of interference.”
As a threshold matter, there is no evidence that any service disruption actually occurred. The record does not indicate that the subjects of the surveillance tried to use the System while the FBI was listening. One cannot disrupt a service unless and until it is being utilized. Moreover, even accepting arguendo the majority’s characterization of the emergency call function as “severely hampered” by the surveillance, Maj. Op. at 1146, this characterization by its own terms belies the claim that the Service was “completely shut down,” id. at 1145 (emphasis in original). The record reflects that the emergency call function was still operational, albeit monitored by the FBI rather than a Company operator. In any event, as there is no record that an emergency signal or a call for service was ever transmitted on the System during government .surveillance, the majority can only speculate that federal agents would have done nothing had the occupants sought help by pushing a button or if the emergency call function had been automatically activated by the deployment of an airbag.
The majority opinion also makes the fundamental mistake of treating “a minimum of interference” as an absolute threshold instead of a relative standard. As revealed by a brief review of dictionary definitions, a “minimum” is a concept that depends upon there being no lesser amount. See, e.g., American Heritage Dictionary of the English Language, New College Edition 835 (1976) (defining “minimum” in its noun form as “[t]he least possible quantity or degree ... [or t]he *1148lowest quantity, degree, or number reached or recorded; the lower limit of variation ”) (emphasis added); see also Oxford English Dictionary (OED), available at http:// www.oed.com/ (defining the noun form of “minimum” as “[t]he smallest portion into which matter is divisible; an atom. Also, the hypothetical smallest possible unit of time or space ... ”) (emphasis added).
These definitions confirm that “a minimum of interference” must mean the lowest, least, and smallest amount of interference possible, whatever that amount might be. The record indicates that the only method of executing the intercept order in this case involved activating the car’s microphone and transferring the car’s cellular telephone link to the FBI. This conduct might have amounted to a service disruption had the subjects of the surveillance attempted to use the System, but there is no evidence that they did. The majority concludes that “eavesdropping is not performed with ‘a minimum of interference’ if a service is completely shut down as a result of the surveillance.” Maj. Op. at 1144-45. However, even the complete shutdown of a service can represent the minimum interference, so long as no lesser amount of interference could satisfy the intercept order. It is not an ineluctable conclusion that no compliance is required if nothing less will do the job.
The majority creates — under the guise of limiting the assistance a provider or other person may be required to render— a wide-ranging form of protection for the legitimate targets of government surveillance. But Congress legislated only very limited restrictions on the effect of intercept orders once authorized by Article III judges under § 2518. As it fails to identify any real service disruption, much less explain how the Company could have administered the intercept in a way that would cause less interference, the majority’s statutory argument is unsupportable.
II
Furthermore, it is important to recognize that giving the phrase “a minimum of interference” its proper reading does not foreclose providers from pursuing other remedies where an order causes them some hardship.2 Service disruption that is severe enough to result in serious adverse effects on a provider may be prohibited by the doctrine of undue burden. As a general principle, an intercept order may not impose an undue burden on a company enlisted to aid the government. See United States v. New York Tel. Co., 434 U.S. 159, 172, 98 S.Ct. 364, 54 L.Ed.2d 376 (1977) (“[T]he power of the federal courts to impose duties upon third parties is not without limits; unreasonable burdens may not be imposed.”); see also United States v. Mountain States Tel. & Telegraph Co., 616 F.2d 1122 (9th Cir.1980) (affirming a district court’s order compelling Mountain States to perform a trace of telephone calls by means of electronic facilities within the company’s exclusive control because “the obligations imposed ... were reasonable ones.”) (citing New York Tel., 434 U.S. at 172, 98 S.Ct. 364). If such an order is determined to be unreasonably burdensome, then relief may be available.3
*1149Here, although the Company argued that compliance with the order might harm its emerging business (because people might not subscribe to its service if they become aware of this potential for court-ordered eavesdropping), the district court properly found the evidence insufficient to establish that the terms of the challenged order were overly or unreasonably burdensome. After listening to the evidence presented at the hearing, the district court concluded that “[the Company] has not shown this Court through its arguments and testimony that it’s [sic] compliance with the Court’s Order ... is overly or unreasonably burdensome.”4 To disregard this finding, we must declare it “clearly erroneous.” See Easley v. Cromartie, 532 U.S. 234, 242, 121 S.Ct. 1452, 149 L.Ed.2d 430 (2001); accord Freeman v. Allstate Life Ins. Co., 253 F.3d 533, 536 (9th Cir.2001). The record simply will not support the majority’s ruling.
Ill
It is undisputed in this case that the intercept order was administered in the manner that caused the least possible interference with the subscriber’s service and that the district court determined that the order was not unduly burdensome. This should end the analysis and lead to the conclusion that the district court properly ordered the provider to comply. Instead, the majority repeats the error of Application of the United States, 427 F.2d 639 (9th Cir.1970), the very decision that prompted Congress to amend 18 U.S.C. § 2518(4) to include the language relied upon by the district court to compel the Company’s cooperation. See Mountain States, 616 F.2d at 1131; Maj. Op. at 1137 n. 8. Because the court’s holding that the order violated § 2518(4) is based on a flawed reading of the statute, disregards the factual findings of the district court, and undermines an important investigative tool in a manner that defies common sense, I respectfully dissent.

. This provision was included under Title III of the Omnibus Crime Control and Safe Streets Act of 1968, Pub.L. No. 90-351 (1968). It has since been amended in response to changes in technology and cases interpreting its provisions. Applications for court orders authorizing electronic eavesdropping are filed ex parte with Article III judges and must establish probable cause and necessity for the intercept sought. See 18 U.S.C. § 2518(3). These applications are known colloquially as "Title III applications.”


. The district court expressly understood "that the government is required to compensate [the Company] for its reasonable expenses incurred in providing such facilities or assistance.” 18 U.S.C. § 2518(4). There is no evidence of record that the Company sought reimbursement for the short time it took for an operator to surreptitiously activate the System’s microphone inside the car and transfer the now open cellular telephone link to the FBI.


. The majority mistakenly cites New York Telephone as supporting the proposition that the "complete disruption” of a customer’s service is per se more than "a minimum of *1149interference.” See Maj. Op. at 1145. The Court in New York Telephone held that a lower court's order compelling the telephone company to aid the FBI in installing a pen register was "clearly authorized by the All Writs Act [28 U.S.C. § 1651(a)] and was consistent with the intent of Congress.” New York Tel., 434 U.S. at 172, 98 S.Ct. 364. In so holding, the Court observed that the challenged order was not unreasonably burdensome because the company's operations were not disrupted; it did not consider the challenged order’s effect on the customer’s service. See id. at 175, 98 S.Ct. 364. At any rate, the district court here explicitly found that compliance with the order did not "overly or unreasonably” burden the Company’s operations. Thus, to the extent New York Telephone applies in this case, it does not support the majority's opinion.


. The record shows that the Company’s System consists of nothing more complicated than a cellular telephone (with built-in speaker and microphone), a global positioning satellite transmitter, and a control box that determines which of two call centers will be alerted when the customer pushes one of three buttons: emergency, information, and roadside assistance. The equipment is installed before the customer takes delivery of the car. Pursuant to the challenged order, the Company call center operator's only responsibility is to activate the microphone and transfer the cellular link to the FBI field office conducting the surveillance.